DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to filter sheath subcombination, classified in A61F2/014.
II. Claims 15-20, drawn to filter assembly, classified in A61B17/3207.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because “the elongated tubular member having a proximal solid walled region devoid of any openings extending through the circumferential wall” is not claimed.  The subcombination has separate utility such as a sheath.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
An extensive search of multiple classifications would have to be conducted and applicable art for the two inventions would not necessarily be applicable to one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glenn Seager on 05/18/21.
The application has been amended as follows: 
Claims 1-14, 16-18, and 20 have been cancelled.
15.	(Currently Amended) An embolic filtering assembly comprising: 
a filtering sheath comprising an elongated tubular member defined by a circumferential wall and having a distal end and a proximal end, the filtering sheath having a lumen extending longitudinally between the distal and proximal ends, the distal end having a plurality of slits extending through the circumferential wall, the plurality of slits defining an expandable filter region, wherein the plurality of slits are arranged in a pattern that allows the expandable filter region to move between a first, contracted configuration, and a second, expanded configuration; 
a dilation shaft having a dilator on a distal end thereof, and a balloon attached to the dilator, the dilation shaft removably disposed within the lumen of the filtering sheath, wherein the balloon is configured to inflate and expand the expandable filter region; and 
a locking hub attached to the proximal end of the filtering sheath and the dilation shaft, wherein the locking hub includes a distal portion and a proximal portion, wherein the proximal portion is configured to rotate within and slide into and out of the distal portion, wherein the distal portion of the locking hub is fixed to the filtering sheath and the proximal portion of the locking hub is fixed to the dilation shaft, and wherein the distal portion of the locking hub includes a slot and the proximal portion of the locking hub includes a tab configured to enter the slot, thereby advancing the dilation shaft and positioning the balloon within the expandable filter region of the filtering sheath.
Reasons for Allowance
Claims 15 and 19 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of wherein the proximal portion is configured to rotate within and slide into and out of the distal portion; and wherein the distal portion of the locking hub includes a slot and the proximal portion of the locking hub includes a tab configured to enter the slot, thereby advancing the dilation shaft and positioning the balloon within the expandable filter region of the filtering sheath.
As to claim 15, prior art reference Weber discloses the invention substantially as claimed, except for a dilation shaft having a dilator on a distal end thereof, and a balloon attached to the dilator, the dilation shaft removably disposed within the lumen of the filtering sheath; and a locking hub attached to the proximal end of the filtering sheath and the dilation shaft. Prior art reference Alba discloses the invention substantially as claimed, except for a locking hub attached to the proximal end of the filtering sheath and the dilation shaft. Prior art reference Lenker discloses a balloon catheter and sheath system comprising a locking hub, however the locking hub prevents relative rotation between the balloon catheter and sheath (Par. 0039). Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable. Furthermore a teaching reference with the claimed rotation could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         

/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771